     Case 6:19-cv-01343-KHV-GEB Document 228 Filed 08/11/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

BLAINE FRANKLIN SHAW, et al.,          )
                                       )
                      Plaintiffs,      )
                                       )
v.                                     )               Case No. 19-1343-KHV-GEB
                                       )                     (LEAD CASE)
DOUG SCHULTE, et al.,                  )
                                       )
                      Defendants.      )
______________________________________ )
                                       )
                                       )
MARK ERICH, et al.,                    )
                                       )
                      Plaintiffs,      )
                                       )
v.                                     )               Case No. 20-1067-KHV-GEB
                                       )
                                       )
HERMAN JONES, KHP Superintendent,      )
                                       )
                      Defendant.       )
                                       )

                       NOTICE AND ORDER TO SHOW CAUSE

      On December 19, 2019, Blaine Shaw, Samuel Shaw, and Joshua Bosire, on behalf

of themselves and others similarly situated, initiated their case pro se against Kansas

Highway Patrol (“KHP”) Superintendent Herman Jones, and KHP troopers Doug Schulte

and Brandon McMillan, claiming based on their travel origins and destinations, Defendants

subjected them to prolonged detentions and vehicle searches. (No. 19-1343-KHV-GEB;

Compl., ECF No. 1.) The Shaw and Bosire Plaintiffs later engaged counsel and filed a First

Amended Complaint, claiming under 42 U.S.C. § 1983, Defendants violated their rights
     Case 6:19-cv-01343-KHV-GEB Document 228 Filed 08/11/21 Page 2 of 5




under Article IV and the Fourth and Fourteenth Amendments to the United States

Constitution. (No. 19-1343-KHV-GEB; ECF No. 7.)

       On March 6, 2020, Mark Erich and Shawna Maloney filed a similar case

individually and on behalf of the minor child, D.M., against Herman Jones in his official

capacity as the Superintendent of the Kansas Highway Patrol as well as an individual

Trooper, Justin Rohr. The Erich and Maloney plaintiffs made claims also under 42 U.S.C.

§§ 1983 and 1988 against Trooper Rohr for compensatory and punitive damages arising

from an alleged prolonged detention and vehicle search. (No. 20-1067-KHV-GEB;

Compl., ECF No. 1.) The Erich and Maloney Plaintiffs bring claims against Defendant

Jones, in his official capacity, seeking injunctive and declaratory relief to address alleged

unconstitutional policies and customs of prolonged detentions and vehicle searches based

on travel origins and destinations, which violate their Fourth Amendment rights. (Id.)

Defendant Rohr was later dismissed from the action. (No. 20-1067-KHV-GEB; Order,

ECF No. 26.)

       After separate scheduling in each case and an unsuccessful mediation, the

Erich/Maloney plaintiffs filed a motion to consolidate the two cases, noting their second

claim “merely adopted the allegations in” the Shaw matter. (No. 20-1067-KHV-GEB, ECF

No. 28.) On November 10, 2020, the cases were consolidated for all purposes, with the

Shaw matter designated the lead case where all future filings should occur. (No. 19-1343-

KHV-GEB, Order, ECF No. 84.) A Phase II Scheduling Order—governing both cases—

set deadlines for class and merits discovery together. (ECF No. 83.) However, following

                                             2
     Case 6:19-cv-01343-KHV-GEB Document 228 Filed 08/11/21 Page 3 of 5




the establishment of the joint schedule, multiple discovery conferences and modifications

to the schedule have occurred to account for difficulties in discovery.

       Since the inception of the Erich/Maloney action, No. 20-1067, attorney James T.

McIntyre has acted as sole counsel for Mark Erich and Shawna Maloney. However,

although Mr. McIntyre has been provided notice from the Court on every filing and notice

of hearing held in these consolidated cases, neither Mr. McIntyre nor his clients have

appeared for any conference or filed any documents since these matters were consolidated

on November 10, 2020. Specifically, there have been no appearances by either Mr.

McIntyre or his clients at the last five court hearings, including the January 12, 2021

discovery conference; 1 the April 9, 2021 discovery conference; 2 the May 17, 2021

discovery conference;3 the motion hearing held July 14, 2021;4 or the motion hearing held

August 10, 2021.5 During the April 9, 2021 status conference, the Shaw/Bosire Plaintiffs’

counsel noted they had not received a response from Mr. McIntyre regarding suggested

modifications to the schedule.6

       The undersigned U.S. Magistrate Judge sent a letter to Mr. McIntyre’s law office on




1
  See Order (No. 19-1343, ECF No. 104).
2
  See Order (No. 19-1343, ECF No. 135).
3
  See Order (No. 19-1343, ECF No. 162).
4
  See Order (No. 19-1343, ECF No. 202).
5
  See Order (No. 19-1343, ECF No. 227).
6
  The April 9, 2021 conference was not recorded; however, the Court’s own handwritten notes are
maintained in the Chambers’ file.
                                              3
     Case 6:19-cv-01343-KHV-GEB Document 228 Filed 08/11/21 Page 4 of 5




July 21, 2021, inquiring as to his and his clients’ intentions in this matter.7 Said letter was

sent by both email and U.S. Mail, and instructed Mr. McIntyre to contact the Court by

August 6, 2021. No such contact was received. During the August 10, 2021 conference,

counsel for the Shaw/Bosier Plaintiffs and counsel for Defendants confirmed none has

received any communication from Mr. McIntyre for many months.8

       As set forth above, Plaintiffs Mark Erich and Shawna Maloney, through their

counsel James T. McIntyre, have failed to appear for significant portions of the life of these

consolidated actions. In light of Plaintiffs’ complete failure to participate in these most

important portions of the case, the Court hereby ORDERS Plaintiffs Mark Erich and

Shawna Maloney, through their counsel James T. McIntyre, to show cause in writing

to the undersigned U.S. Magistrate Judge on or before September 10, 2021, why she

should not recommend to the District Judge that the claims by Mark Erich and Shawna

Maloney, individually and as the mother and natural guardian of minor D. M. and minor

M. M., against defendant Herman Jones in his official capacity as the Superintendent of

the Kansas Highway Patrol be dismissed with prejudice for lack of prosecution under Fed.

R. Civ. P. 41(b).

       This Order shall be sent to James T. McIntyre through electronic noticing and also

by certified mail to 6235 West Kellogg Drive, Wichita, KS 67209. This Order shall also


7
   Letter to James T. McIntyre from U.S. Magistrate Judge Gwynne E. Birzer, dated July 21, 2021
(maintained in Chambers’ file) (copy emailed to Joshua M. Pierson, Sharon Brett, Leslie A.
Greathouse, Madison A. Perry, Patrick A. McInerney, and Arthur S. Chalmers).
8
   The August 10, 2021 motion hearing was recorded but a transcript was neither requested nor
filed as of the date of this order. (AT&T recording, maintained in Chambers’ file.).
                                              4
     Case 6:19-cv-01343-KHV-GEB Document 228 Filed 08/11/21 Page 5 of 5




be mailed by certified mail to the last known address of Plaintiff Mark Erich, 2605 Logan

Dr., Loveland, Colorado, 80538.9

       IT IS SO ORDERED.

       Dated this 11th day of August, 2021.


                                             s/ Gwynne E. Birzer
                                             GWYNNE E. BIRZER
                                             United States Magistrate Judge




9
  Neither the Complaint (No. 20-1067, ECF No. 1, sealed) nor the Civil Cover Sheet (No. 20-
1067, ECF No. 2, sealed) contain addresses of either named Plaintiff. Likewise, neither the
Planning Report prepared by Mr. McIntyre nor the Plaintiffs’ Initial Disclosures contain mailing
addresses for either Mark Erich or Shawna Maloney. (Maintained in Chambers file.) The only
address evident in the case file is contained in a sealed document attached to the Complaint, which
contains the March 2018 address of Mark Erich. (No. 20-1067, ECF No. 1-1, sealed.)
                                                5
